      Case 4:19-cv-00716-A Document 53 Filed 07/20/20                 Page 1 of 8 PageID 901



                         IN




MUNDEE M. HENDERSON,                               §
                                                   §
                 Plaintiff,                        §
                                                   §
vs.                                                §   NO. 4:19-CV-716-A
                                                   §
u.s. BANK TRUST NATIONAL                           §
ASSOCIATION, AS TRUSTEE OF THE                     §
IGLOO SERIES III TRUST,                            §
ET AL.,                                            §
                                                   §
                 Defendants.                       §


                                MEMORANDUM OPINION & ORDER

          Carne on for consideration the motion by defendant Arbelaez

Investments, LLC              ('~Arbelaez")     to dismiss the amended complaint.

Doc.' 51.         Having considered the motion, the response by

plaintiff, Mundee M. Henderson, the record, and the applicable

authorities, the court finds that such motion should be granted.

                                                  I.

                                     Factual Background

         Accepting all well-pleaded facts in the amended complaint

as true,

          In 2002, plaintiff's mother and stepfather took out a

mortgage to purchase a piece of residential real property in

Arlington, Texas              ("the property").         Doc. 15 ,, 9, 12-13.             As




1
    The "'Doc.   "reference is to the number of the item on the docket in this action.
  Case 4:19-cv-00716-A Document 53 Filed 07/20/20              Page 2 of 8 PageID 902


evidence of their promise to repay the loan, plaintiff's mother

and stepfather executed a note, which .was subsequently assigned

by the original mortgagee to Wells Fargo Bank, N.A.                      ("Wells

Fargo").    Id.   H   13-14.     In 2011, plaintiff inherited the

property and the debt after the deaths of her stepfather anq

mother, and in 2016, plaintiff defaulted on the loan.                       Id.

H 15-16.
     In 2017, Wells Fargo transferred servicing of the mortgage

to defendant Servis One,         Inc. d/b/a BSI Financial Services, Inc.

("BSI"), id. jJ 20, and after the transfer, .BSI refused to accept

payment even though Wells Fargo had approved plaintiff for a

loan modification trial period.             Id.    ,~   21-24.     In September

2018, plaintiff received a letter from BSI informing her that it

approved plaintiff for a loan modification trial period.                          Id.

,, 25-27.   Such letter stated that the first payment was due the

day before plaintiff received the letter, and after plaintiff

contacted BSI about the matter, BSI advised her •to hold off on

making the payments."          Id.   In November 2018, BSI told plaintiff

that she could apply for another loan modification.                      Id. , 31.

On April 2, 2019, BSI and defendant U.S. Bank Trust N.A., as

trustee of the Igloo Series III Trust ("U.S. Bank"), foreclosed

and sold the property to Arbelaez.                Id.   ~~   37.




                                        2
     Case 4:19-cv-00716-A Document 53 Filed 07/20/20             Page 3 of 8 PageID 903


                                              II.

                                 Procedural Background

        In her amended complaint, plaintiff brings suit to quiet

title and trespass to try title against Arbelaez, along with

other claims against other defendants.                     Plaintiff pleads that

the foreclosure sale in which Arbelaez bought plaintiff's real

property was invalid because BSI. failed to comply with the terms

of the deed of trust.'             Doc. 15 ,, 121-29.            Specifically,

plaintiff asserts that BSI violated RESPA, which was

incorporated by reference into the deed of trust, id. ,                            77, by

    (I) moving forward with a foreclosure sale while simultaneously

working with a borrower to avoid foreclosure                       ("dual-tracking"),

id. ,, 69,      84, 91-92, and (II) refusing to accept payments from

plaintiff despite the existence of plaintiff's loan modification

trial period with Wells Fargo, id. ,, 85-90.

                                             III.

                                Grounds of the Motion

        Arbelaez filed a motion to dismiss these claims for failure

to state a claim upon which relief may be granted.                           Doc. 51.




2
  The amended complaint also states that the sale was invalid because the notice of sale did not
disclose the address of the mortgagee or mortgage servicer, in violation of the Texas Property
Code. Doc. 15, 79. However, as the court found in its memorandum opinion and order signed
May 23, 2020, the notice of sale did include the required address. Doc. 48.
                                                 3
  Case 4:19-cv-00716-A Document 53 Filed 07/20/20        Page 4 of 8 PageID 904


Arbelaez argues that plaintiff's claims cannot stand because

Arbelaez was a bona fide purchaser.         Id.    n     8-9.

                                      IV.

                         Applicable Legal Standards

       Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a pleading contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,•

Fed. R. Civ. P. 8 (a) (2),      "in order to give the defendant fair

notice of what the claim is and the grounds upon which it

rests.• Bell Atl. Corpc v. Twombly, 550           u.s.    544, 555 (2007)

(internal quotation marks and ellipsis omitted). Although a

pleading need not contain detailed factual allegations, the

"showing• contemplated by Rule 8 requires the pleader to do more

than simply allege legal conclusions or recite the elements of a

cause of action.      JSL   at 555 & n.3. Thus, while a court must

accept all of the factual allegations in the pleading as true,

it need not credit bare legal conclusions that are unsupported

by any factual underpinnings. See Ashcroft v. Iqbal, 556 U.S.

662,   679   (2009)   ("While legal conclusions can provide the

framework of a complaint, they must be supported by factual

allegations. •) .




                                      4
  Case 4:19-cv-00716-A Document 53 Filed 07/20/20    Page 5 of 8 PageID 905


       Moreover, to survive a motion to dismiss, the facts pleaded

must allow the court to infer that the pleader's right to relief

is plausible.       Id. at 678.     To allege a plausible right to

relief,   the facts pleaded must suggest liability; allegations

that are merely consistent with unlawful conduct are

insufficient.       Twombly,   550 U.S. at 566-69.    "Determining whether

a complaint states a plausible claim for relief .                 [is]   a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense." Iqbal,             556 U.S. at

679.

                                       v.
                                    Analysis

       Arbelaez argues that plaintiff failed to state a claim

because Arbelaez was a bona fide purchaser.           Doc, 51    ,~   8-9.

The court agrees.       "Status as a bona fide purchaser is an

affirmative defense to a title dispute."          Madison v. Gordon,         39

S. W. 3d 604, 606    (Tex. 2001).    "To receive this special

protection, one must acquire property in good faith,             for value,

and without notice of any third-party claim or interest."                Id.

Plaintiff does not plead that Arbelaez acquired the property in

bad faith, did not pay value for the property, or had notice of

any third-party claim or interest.          See Doc. 15   ~,   9-43, 121-

129.   Further, after Arbelaez raised the defense, plaintiff did

                                       5
    Case 4:19-cv-00716-A Document 53 Filed 07/20/20               Page 6 of 8 PageID 906


not dispute that Arbelaez was a bona fide purchaser.                             See Doc.

52.

        Instead, plaintiff argues only that the bona fide purchaser

defense does not apply because Arbelaez purchased the property

at a void foreclosure sale.                Doc.    52 ~~ 13-24.         I t is true that

the bona fide purchaser defense does not apply to a purchaser at

a void foreclosure sale.               Diversified, Inc. v. Walker, 702

S.W.2d 717,       721      (Tex. Civ. App.-Houston [1st Dist.]                1985); Henke

v. First Southern Props.,              Inc., 586 S.W.2d 617,            620   (Tex. Civ.

App.-Waco 1979); Ocwen Loan Servicing, LLC v. Gonzalez Fin.

Holdings, Inc., 77 F. Supp. 3d 584, 596 (S.D. Tex. 2015).

       However, accepting the amended complaint's well-pleaded

facts' as true, the foreclosure sale at issue was, at most,

voidable, not void.            "The question of whether a deed is void or

voidable depends on its effect upon the title at the time it was

executed and delivered."               Slaughter v. Qualls, 162 S.W.2d 671,

674   (Tex. 1942).          A void deed lacks vitality or legal effect and

is •a mere nullity, passing no title and conferring no rights

whatsoever.•         Id.     On the other hand, a voidable deed •operates

to accomplish the thing sought to be accomplished, until the

fatal vice in the transaction has been judicially ascertained



3
  Although plaintiffs amended complaint states that the sale was "void," the court need not
credit bare legal conclusions. Iqbal, 556 U.S. at 679.
                                               6
    Case 4:19-cv-00716-A Document 53 Filed 07/20/20    Page 7 of 8 PageID 907


and declared."      Id.   Here, the sale was valid unless the court

finds that the sale was invalid for BSI's purported failure to

comply with the terms of the deed of trust.             The foreclosure

sale was not void and was, at most, voidable.

       Plaintiff maintains that failure to strictly comply with

the deed of trust. renders the foreclosure sale void.                Doc. 15

n    69, 126.   In support of this proposition, plaintiff relies on

Houston First American Savings v. Musick.             Doc. 52    ~   21 (citing

650 S.I"J.2d 764 (Tex. 1983)).      However, the court in Musick never

said that failure to comply with the deed terms makes a sale

void, but rather, that such a sale is "invalid."                Id. at 769.

Further, the court in Musick explained,         "Were [the buyer) a bona

fide purchaser of the property,        [a prior owner] would be

estopped to assert the invalidity of the trustee's sale.•                  Id.

Failure by a mortgage servicer to comply with the terms of a

deed of trust does not make a foreclosure sale void.

       Because plaintiff failed to plead facts to show that the

foreclosure sale here was void, Arbelaez's status as a bona fide

purchaser operates as an affirmative defense to plaintiff's

claims.     Consequently, plaintiff's claims against Arbelaez

should be dismissed.




                                      7
  Case 4:19-cv-00716-A Document 53 Filed 07/20/20   Page 8 of 8 PageID 908


                                    VI.

                                   Order

     Therefore,

     The court ORDERS that the motion to dismiss filed by

Arbelaez be,   and is hereby, granted,     and the claims and causes

of action asserted by plaintiff against Arbelaez in this action

be, and are hereby, dismissed with prejudice.

     The court determines that there is no just reason for delay

in, and hereby directs,    entry of final judgment as to such

dismissal.

     SIGNED July 20,    2020.




                                    8
